Opinion by
Beaver, J.,
This case was heard in the court below upon a petition for a mandamus to the mayor of the city of Lancaster to draw and sign a warrant on the city treasurer for money due the petitioner for work done upon the streets of the city, an answer filed by the mayor and a demurrer to the answer by the plaintiff.
The question arises under sections of the city charter which are set forth in the petition and answer and are referred to at length in the opinion of the judge who heard the case in the court below. The steps required to be taken under these several provisions of the city charter were taken and the only question is as to whether or not the action of the city councils, after the disapproval by the mayor of the bill for work done by the plaintiff was regular and in accordance with the provisions of the charter, the specific questions raised being the right of a majority of a quorum instead of a majority of all the members of council to approve the plaintiff’s claim after its disapproval by the mayor and, second, whether the final action of the select council must be by a viva voce vote or by the ayes and nays, as required in the passage of a bill or resolution. These questions are fully discussed by the judge who rendered the opinion in the court below. They are decided in accordance with general principles governing legislative bodies and, in the absence of any specific provisions to the contrary in the city charter, are to govern. We regard his conclusions upon both questions as correct, for the reasons stated. No further discussion would seem to be either necessary or profitable. Under the ordinances, the city councils had the right of final decision which we think was rendered in accordance with the provisions of the city charter. The decree is affirmed and the bill dismissed at the costs of the appellant.